The facts are, that about 1823 the land set out in the pleadings was sold by the sheriff of Anson as the property of the defendant Claudius Pegues, when the plaintiff became the purchaser, and took a deed from the sheriff; that the purchase money was furnished to the plaintiff for the benefit of the defendant Claudius Pegues; that, afterwards, in May, 1823, Claudius Pegues, being indebted to John King to the amount of about $230, and being indebted to the plaintiff to the amount of $350, a deed for the land was executed by the plaintiff and the defendant Claudius Pegues to the said King, in trust to secure the payment of the sum of $582 (the amount of the said two debts) to the said King, who, at the same time, executed to the plaintiff a deed binding himself to pay to the plaintiff the sum of $350, and interest out of the $582, secured by the deed of trust, when the same should be secured; that afterwards the defendant Claudius Pegues made several payments to               (419) the said King and his personal representative upon the debt secured by the deed of trust; that in January, 1843, the defendant Claudius Pegues conveyed the land to John Grady, one of the other defendants, who had notice of the claim of the plaintiff; that John King died in the year _____, intestate; that Charlotte King, one of the other defendants, is his administratrix, and the other defendants are his heirs at law.
The plaintiff asks for a conveyance of the land by the heirs of King, and a release by the defendants Claudius Pegues and John Grady.
We are of opinion that he is not entitled to this relief.
The plaintiff insists that if the debt to King has been satisfied, the whole resulting trust belongs to him, and he may call for the legal title. This would be true, provided the equitable as well as the legal estate belonged to him before the deed of trust. But the price paid for the land was furnished for the benefit of the defendant Claudius Pegues. This gave him the equitable estate, although the legal title was in the plaintiff. *Page 292 
The effect of the deed of trust was to vest the estate in King in trust to secure the payment of the debts due to King and the plaintiff, and then in trust for the defendant Claudius Pegues, the equitable owner.
If the debt to King has been paid, the trust is so far satisfied; but if it remains unsatisfied as to the debt of the plaintiff, and although the plaintiff is not entitled to the specific relief prayed for, yet, under the general prayer, he is entitled to a decree that the land shall stand as a security for his debt, or such part of it as has not been paid to King, who by the deed of trust had authority to receive it for him.
(420)    The equitable estate belongs to the defendant Claudius Pegues, or his assignee, the defendant John Grady, subject to the right of the plaintiff and King to have their debts, or such parts as may not have been paid, secured by the land. Grady did not acquire the legal estate by the conveyance of his codefendant Claudius Pegues, and can only set up his equity.
It was urged by the defendants' counsel that the effect of the deed by King to the plaintiff was to discharge the land so far as the plaintiff's debt was concerned, and substitute the mere personal obligation of King.
We think that the deed was intended to be, and had the legal effect of, an express admission by King of the plaintiff's right to that portion of the amount secured by the deed of trust; in other words, it was an express declaration of the trust to that effect.
A reference will be made to ascertain whether any, or how much, of the debt of King remains unsatisfied, and the amount of the debt, with interest, due the plaintiff, and whether any, and, if so, what payments have been made to King for an account of the plaintiff's debt.
PER CURIAM.                            Decree accordingly.
Cited: Thurber v. LaRoque, 105 N.C. 306; Gorrell v. Alspaugh,120 N.C. 366.
(421)